Judge CLARK
dissenting.
In his final mandate the trial judge instructed the jury in effect to return a verdict of guilty on the three charges of larceny if it found him guilty on either charge. In my opinion this error was not corrected by other instructions to the effect that the jury would consider each charge as separate and distinct.
The jury cannot be expected to know which of two conflicting instructions is correct. State v. Harris, 289 N.C. 275, 221 S.E. 2d 343 (1976); State v. Lee, 28 N.C. App. 156, 220 S.E. 2d 164 (1975). It must be assumed on appeal that the jury was influenced by that portion of the charge which is incorrect. State v. Harris, supra.
*124One reason for the customary use of the “final mandate” by the trial judges in instructing the jury is to apply the law to evidence, as required by G.S. 1-180 in criminal cases. If it is assumed that the jury was capable of determining which of the conflicting instructions in simple English language was correct, the instructions are devoid of any application of law to the evidence.
I agree with the majority that the State made out a strong case. I cannot agree that error of this kind is harmless beyond a reasonable doubt.